Citation Nr: 1745285	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disorder.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his May 2017 Board hearing, the Veteran testified that his spine and radiculopathy symptoms had increased in severity since his last VA examination in October 2014.  As it has been nearly three years since that examination and given the Veteran's testimony, the Board finds that these matters should be remanded to afford the Veteran an opportunity to undergo new VA examinations to assess the current nature, extent, and severity of his lumbar spine disorder and radiculopathy disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Lebanon VAMC records not associated with the claims file, to include any records dated after June 29, 2015.  All efforts to obtain the records must be documented in the claims file.

Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2016).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Accord the Veteran the appropriate VA examination(s) to determine the current level of severity of his service- connected lumbar spine disorder, as well as the nature, and severity of his radiculopathy.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A)  For the Veteran's lumbar spine, the examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine disability.  The examiner should:

i)  The examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible.  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's lumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a , Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].

iii. The examiner should indicate the impact that all of the Veteran's service-connected disabilities have on his ability to obtain and retain substantially gainful employment with consideration of his occupational experience, education, and training, but without consideration of his age or non-service connected disabilities.

B)  For the Veteran's radiculopathy, the examiner is requested to report all pertinent manifestations and symptomatology of the service-connected radiculopathy.  The examiner should indicate the impact that all of the Veteran's service-connected disabilities have on his ability to obtain and retain substantially gainful employment with consideration of his occupational experience, education, and training, but without consideration of his age or non-service connected disabilities. 

Each examiner must review the claims file and must note that review in the report.  Any necessary evaluations, studies, and tests should be accomplished.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




